TABLE OF CONTENTS



Exhibit 10.11 Alcan Executive Performance Award Plan, dated 1 January 2007, as
amended and restated.
(ALCAN LOGO) [m34188orm3418800.gif]
Alcan
Executive Performance
Award (EPA) Plan
For Grades 38 and above
Plan Description
January 2007

 



--------------------------------------------------------------------------------



     
Alcan Executive Performance Award (EPA) Plan
  Grades 38 and above  

TABLE OF CONTENTS





--------------------------------------------------------------------------------



TABLE OF CONTENTS



Contents

         
 
       
AN OVERVIEW OF ALCAN’S COMPENSATION STRATEGY
       
 
       
Total Direct Compensation
    2  
Base Salary
    2  
Executive Performance Award (EPA) Program
    2  
Long Term Incentive Program (LTI)
    3  
Total Shareholder Return Plan (TSR)
    3  
Alcan Restricted Share Unit Plan (RSU)
    3  
In Summary
    4  
 
       
GENERAL
       
 
       
Introduction to Alcan’s Executive Performance Award (EPA) Plan
    4  
 
       
DESCRIPTION OF THE PLAN
       
 
       
Participation
    5  
Period of Participation
    5  
Control
    5  
Administration
    5  
Performance Period
    5  
Target Award
    5  
 
       
PERFORMANCE AWARD COMPONENTS
       
 
       
Financial Performance Award (FPA)
    6  
Individual/team Award (ITA)
    6  
Objective Setting (Commitments)
    6  
Payout Scale
    7  
 
       
CALCULATION OF AWARD
       
 
       
Adjustments
    8  

1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     
Alcan Executive Performance Award (EPA) Plan
  Grades 38 and above  

An Overview of Alcan’s Compensation Strategy
Executives of Alcan are eligible to receive compensation delivered through
several plans. Each component is designed to incentivize a certain behaviour or
activity that maximizes the value of Alcan for its stakeholders. While each plan
has its own objectives, together they create a powerful incentive to focus on
enhancing shareholder value.
The relative value of each salaried position within the organization is
determined by a job evaluation. Alcan’s designated method for evaluating
professional and managerial positions worldwide is the Hay system. After each
job is evaluated they are grouped together for the purpose of establishing
salary grades and total cash levels.
Total Direct Compensation
Total Direct Compensation (TDC) comprises all of the elements of compensation
including base salary, short term incentive and long term incentive which
includes Restricted Share Units (RSU Plan) and Total Shareholder Return (TSR
plan) for eligible participants. TDC levels are set to reflect both the
responsibility of each position (internal equity) and competitive market levels
(external competitiveness). TDC and its components are periodically (usually
annually) compared with the compensation levels of other major global companies
of similar size. To ensure Alcan’s competitiveness and its ability to attract
and retain its senior managers and executives, market comparisons are not always
restricted to the local national market. Today, talented individuals move easily
across borders. Therefore, in certain markets in Europe and North America, Alcan
may blend market data from more than one country to achieve competitive
compensation guidelines. The TDC policy is set at the median of the compensation
peer group.
This overview of TDC is supported by detailed descriptions of the plans in each
plan text. A summarized description of each component of TDC and its objectives
are outlined below:
Base Salary
Base salary is a fixed element of pay that may be reviewed annually to reflect
performance or competitive market movement. Base salaries are administered
within a salary scale that enables Alcan to reward an employee’s individual
performance and contribution in a particular role.
Executive Performance Award Program
The Executive Performance Award (EPA) Program is annual and is subject to
Alcan’s performance as well as individual/team performance against key metrics.
Currently these comprise the profitability of the company as measured by
Economic Value Added (EVA) 70% and individual/team objectives 30%. The latter
includes Environment, Health and Safety (EHS) objectives.
Each position has a target award expressed as a percentage of base salary mid
point reflecting both the responsibilities of the position and competitive
compensation levels. The actual award is dependent upon Alcan’s performance
against the metrics outlined above, and to reflect individual and/or team
performance. The role that these measures play in creating shareholder value is
explained more fully in the present document.

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     
Alcan Executive Performance Award (EPA) Plan
  Grades 38 and above  

Long Term Incentive Program
The Long Term Incentive (LTI) Program consists of two components: the RSU plan
and the TSR plan for executives in position grade 43 and above. An LTI
compensation target is set for each grade, and therefore the target is the same
for all employees within a country that have the same grade. The target is set
to be competitive with Alcan’s compensation peer group.
Total Shareholder Return (TSR) Plan
The TSR Plan aligns the interests of Alcan executives with those of shareholders
by rewarding them for Alcan’s performance over a three-year period. The plan is
a cash incentive plan that provides awards based on Alcan’s share price and
cumulative dividend yield performance relative to the performance of companies
included in the Standard & Poors Materials Index.
If Alcan relative performance ranks less than the 30th percentile, no award is
payable for the performance period. At the 50th percentile, the award is 100% of
the target, and at the 75th percentile or higher, the payout is 250% of the
target award. The award pay-out is prorated between these rankings.
Alcan Restricted Share Unit (RSU) Plan
A RSU is a notional Alcan share that replicates the value of Alcan shares but
without the voting or other rights attached to Alcan common shares. Additional
RSUs are added to the RSU account for declared dividends on common shares
throughout the vesting period. RSUs usually vest three years after the
respective grant. Specific conditions may apply depending on the country of
residence.
LTI compensation values are set, and awards granted, annually. Details
pertaining to the RSU and the TSR plans are available in their respective plan
text.
In Summary
In summary, Alcan TDC is designed to motivate Alcan executives to deliver
enhanced value to the various stakeholders of Alcan.
Alcan’s Executive Compensation Model

                  Components   Measure    
100% compared to competitive market
  Long Term Incentive   TSR (43 +)
RSU  
The components vary in proportion relative to the salary grades.
 
           
 
  Executive Performance Award   70% EVA
30% individual/team   Higher salary grades have proportionately more variable
compensation.
 
           
 
  Base Salary   Fixed Component    

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     
Alcan Executive Performance Award (EPA) Plan
  Grades 38 and above  

General
Introduction to Alcan’s Executive Performance Award (EPA) Plan
The Executive Performance Award (EPA) Plan is designed to provide a
performance-related reward to employees who contribute substantially to the
success of Alcan. A participant’s total cash compensation, in any calendar year,
therefore consists of a base salary plus a performance award (if any) that may
be paid under this plan.
The EPA plan comprises two elements:

  ¨   Financial Performance Award (FPA) — 70%     ¨   Individual/Team Award
(ITA) — 30%

The financial objective of Alcan and its Business Groups are approved by the
Human Resources Committee (HRC) of the Board. The ITA objectives are set by the
salary administrator of the employee and approved by the business leader of the
parental entity (i.e., 2-up approval) or delegated to the corresponding Human
Resources Director of the parental entity. Objectives are approved at the
beginning of each performance period.
The FPA is related to the level of achievement of an Economic Value Added
(EVA) target for the appropriate business group/unit of the company, and its
parental entity. The ITA is related to the achievement of the specified
individual/team objectives.
Target awards are determined for each participant on the basis of market surveys
that are periodically updated. The overall objective is that the annual cash
compensation (salary scale plus target bonus) remains competitive with that paid
by comparable companies, in the same geographic area, under similar
circumstances. Target award values for each participant may be available from
his/her salary administrator.

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     
Alcan Executive Performance Award (EPA) Plan
  Grades 38 and above  

Description of the Plan
Participation
Employees of Alcan or its subsidiaries in position grades 38 and above, in the
Alcan grading structure, are generally eligible to participate in the Plan. The
HRC reserves the right to extend participation to, or restrict participation of,
certain groups of employees.
Period of Participation
Employees becoming eligible to participate in the Plan during the course of a
performance period are entitled to an award pro-rated for the number of months
of participation.
When the employment of a participant terminates, except for cause, a prorated
award is calculated and paid based on the date of termination and the
performance rating for the year. The award is paid before April 1st of the
calendar year following the date of termination of employment. Specific
conditions may apply depending on the country of residence.
When the employment of a participant is terminated for cause, no award is
payable for the performance year in which such termination occurs.
In the case of death of a participant, the award is calculated on the basis of
target bonus for the period between January 1st and the date of death and is
payable immediately.
If there is a change in a participant’s job grade or a change in the salary
scale during a performance year, the final award is calculated on the basis of a
weighted average of the award guidelines at each grade and the annual
performance ratings corresponding to the objective periods.
Control
The HRC has full and exclusive power to interpret the Plan rules and to make,
amend, and rescind rules and regulations for its administration. The HRC may
delegate responsibilities to management.
Administration
For those employees in job grade 43 and above, the Plan is administered by
Alcan’s Human Resources Group in Montreal. For all other employees, the
administration is done at the appropriate Business Group or Unit level.
Performance Period
All award metrics are set and measured on a calendar year basis, i.e., from
January 1 to December 31. Awards are disbursed prior to April 1 of the calendar
year following the end of the performance period.
Target Award
Target awards are normally expressed as percentage of base salary midpoints.

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     
Alcan Executive Performance Award (EPA) Plan
  Grades 38 and above  

Performance Award Components
Financial Performance Award (FPA)
In order to identify and generate synergies throughout the Company, the plan
encourages business units and business groups to work more closely together.
Therefore, FPA also includes a component representing the EVA of the parental
entity (unit, sector, business group, Alcan Inc.).
The FPA accounts for 70% of the total target award and is based on EVA
performance. This award is divided between the entity of the employee (70%) and
its parental entity (30%)
Illustration
(CHART) [m34188orm3418811.gif]
Individual/team Award (ITA)
The ITA accounts for 30% of the total target award and is based on
individual/team objectives which include EHS objectives.
This portion of the EPA award aims to recognize higher individual and team
performance that may not be immediately captured by EVA.
A set of key measurable individual/team objectives is established. Objectives
are set by the employee and his/her salary administrator and approved through
Alcan’s usual 2-up approval process or delegated to the corresponding Human
Resources Director of the parental entity.
Objective Setting (Commitments)
Annual objectives are set on the basis of Alcan’s Value Maximization methodology
and consistent with the business planning process. The annual Business Group and
Corporate EVA targets are approved by the HRC of the Board.

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     
Alcan Executive Performance Award (EPA) Plan
  Grades 38 and above  

Payout Scale
Under the Plan, the Alcan CEO annually recommends to the HRC the EVA target
level for Alcan Inc. and the four Business Groups that must be achieved to
warrant a 100% performance rating. The CEO also recommends the levels that
warrant a 0% performance rating up to a maximum of 200% performance rating. (The
payout scale is established annually as a straight line between 0% and 200%.)
Actual achievements are measured against the approved rating scale as shown in
the following illustrative graph.
(LINE GRAPH) [m34188orm3418813.gif]
Below the Business Group level, the payout scale for each relevant EVA centre is
also established annually as a straight line between 0% and 200%. The target and
the range are set by following the guidelines issued by Corporate HR/Finance,
and approved through the usual 2-up approval process.

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     
Alcan Executive Performance Award (EPA) Plan
  Grades 38 and above  

Calculation of Award
The Total Award is the sum of the FPA and ITA.



Total Award = Target Award x (FPA rating x 70% + ITA rating x 30%)
Illustration of an EPA framework

                  Target EPA   EVA Component   Individual and/or Team Targets  
  70% ($ 35,000)   30% ($ 15,000)         Objectives   Weighting
 
  Business Unit: 70%   1.Integrate a key technology     33 %
$50,000
      2.Optimize use of certain assets     33 %
 
  Business Group: 30%   3.EHS Targets     33 %

Example of payout computation

                          ITA (30%)     FPA (70%)   Individual / Target Award  
EVA Rating   Team     Employee entity   Parental entity         70%   30%      
            $50,000   Rating of 120%   Rating of 130%   Rating of 90%

     
Total Award
  = $50,000 x 70% (120% X 70% + 130% x 30%) + $50,000 X 30% X 90%
 
  = $43,050 + $13,500
 
  = $56,550

Adjustments
Adjustments may be made to the actual EVA performance for major factors
reasonably beyond the control of management. Any adjustments must be reviewed
and approved by senior management (FPA Committee) and the HRC of the Board. It
is expected that adjustments will be few and limited to:

•   the impact of accounting changes or restatements;   •   exchange rates,
metal price and other specified commodities/energy price fluctuations;   •  
other significant “pass through lag” items such as resins and films; and   •  
adjustments for divestments/acquisitions and/or mergers.

8